                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

TONYA MICHELLE MAHONE, as
Personal Representative of the Estate of
GERARD WATSON, Deceased,

       Plaintiff,

v.                                                   Case No. 1:15-CV-01009 PJK-KBM

GARY EDEN, JACQUELINE R. FLETCHER,
CRST EXPEDITED, INC. and XYZ CORP.,

       Defendants.

     DEFENDANT JACQUELINE R. FLETCHER’S RESPONSE IN OPPOSITION TO
           PLAINTIFF’S MOTION TO ALTER OR AMEND JUDGMENT

       COMES NOW Defendant Jacqueline R. Fletcher, by and through her counsel of record,

and hereby submits her Response in Opposition to Plaintiff’s Motion to Alter or Amend

Judgment (Doc. No. 211, filed 8/12/19) as follows:

       Application of Federal Rule of Civil Procedure 59 (e) is inappropriate, and there is no

basis for altering or amending the Judgment (Doc. No. 210, filed 7/15/19) entered in this matter

into three separate judgments.

       Rule 59(e) has a clear and narrow aim. The Rule was adopted to “mak[e] clear that the

district court possesses the power” to rectify its own mistakes in the period immediately

following the entry of judgment. White v. New Hampshire Dept. of Employment Sec., 455 U.S.

445, 450, 102 S. Ct. 1162, 1165–66, 71 L. Ed. 2d 325 (1982) (internal citations omitted). Thus,

Federal Courts generally invoke Rule 59(e) only to support reconsideration of matters properly

encompassed in a decision on the merits. Id. 455 U.S. at 451 (internal citation omitted).
       In order to determine if a motion is properly brought under Rule 59, courts look beyond

the form of the motion to the substance of the relief requested. A motion constitutes a Rule 59(e)

motion if it “requests a substantive change in the district court’s judgment or otherwise questions

its substantive correctness.” Nelson v. City of Albuquerque, 921 F.3d 925, 928 (10th Cir. 2019)

(internal citations omitted).

       Rule 59(e) motions may be granted when “the court has misapprehended the facts, a

party’s position, or the controlling law.” Id. at 929 (internal citation omitted). Once a district

court enters judgment, the public gains a strong interest in protecting the finality of

judgments. Id. (internal citation omitted). Given the importance of protecting the finality of

judgments, the U.S. Court of Appeals for the Tenth Circuit has restricted district courts’

discretion when ruling on motions based on Rule 59(e). Rule 59(e) motions are “not appropriate

to revisit issues already addressed or advance arguments that could have been raised in prior

briefing.” Id. (internal citation omitted). Rule 59(e) permits a court to alter or amend a judgment,

but it may not be used to raise arguments or present evidence that could have been raised prior to

the entry of judgment. Id. (internal citations omitted).

       While the Rule itself does not provide grounds for altering or amending a judgment, the

grounds acknowledged by federal case law include “(1) an intervening change in the controlling

law; (2) the availability of new evidence that was not available when the court granted the

motion ...; or (3) the need to correct a clear error of law or fact or to prevent manifest injustice.”

In re Vehicle Carrier Services Antitrust Litig., 846 F.3d 71, 87 (3d Cir. 2017), as amended (Jan.

25, 2017), cert. denied sub nom. Alban v. Nippon Yusen Kabushiki Kaisha, 138 S. Ct. 114, 199

L. Ed. 2d 31 (2017) (internal citation omitted). See also Stragapede v. City of Evanston, Illinois,

865 F.3d 861, 868 (7th Cir. 2017), as amended (Aug. 8, 2017), Amending the judgment is proper




                                                   2
only when the movant has newly discovered evidence that was not available at the time of trial

or if the movant points to evidence in the record that clearly establishes a manifest error of law or

fact. Id. (internal citations omitted).

         Here, Plaintiff’s Motion is not based on rectifying any mistakes by the Court following

the entry of judgment. Plaintiff is not requesting a substantive change or questioning the

substantive correctness of the Judgment. There are no allegations by Plaintiff that the Court has

misapprehended the facts, a party’s position, or the controlling law. Plaintiff does not seek to

introduce new evidence that was not available at trial or correct a clear error of law or fact or

prevent manifest injustice.

         Plaintiff’s Motion is based on nothing other than her ability to collect on the judgements.

Contrary to her Motion, Defendant Fletcher’s insurer has not made a definitive decision at this

time whether it will pay the judgment.1 Plaintiff was well aware of the circumstances related to

insurance coverage and disputes among the defendants and their insurers prior to trial. Plaintiff

was well aware that Defendant Fletcher does not have the means to pay a judgment and possibly

may have to file for bankruptcy. Plaintiff could have requested that the Court enter separate

judgments, but she did not raise any of these issues with the Court prior to the entry of judgment.

If Plaintiff intends to appeal the judgment for CRST, she could have requested that the Court

enter a separate judgment for CRST prior to the entry of judgment.

         Plaintiff has not established a basis for altering or amending the Judgment pursuant to

Rule 59(e). Defendant Fletcher requests that Plaintiff’s Motion to Alter or Amend Judgment be

DENIED.




1
 Defendant Fletcher’s insurer has issued reservation of rights letters, but, at this time, no decision has been made
whether it will pay the Judgment.



                                                           3
                                     Respectfully submitted,

                                     GALLAGHER CASADOS & MANN, P.C.

                                     By /s/ Harriett J. Hickman
                                        Harriett J. Hickman, Esq.
                                        Darci A. Carroll, Esq.
                                        Nathan H. Mann, Esq.
                                        Attorneys for Defendant Jacqueline R. Fletcher
                                        4101 Indian School Road NE, Suite 200N
                                        Albuquerque, New Mexico 87110
                                        505-243-7848        F 505-764-0153
                                        hhickman@gcmlegal.com
                                        dcarroll@gcmlegal.com
                                        nmann@gcmlegal.com

                                CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that on the 13th day of August 2019, Defendant Jacqueline R.

Fletcher’s Response in Opposition to Plaintiff’s Motion to Alter or Amend Judgment was filed

electronically through the CM/ECF, which caused a copy of same to be served by electronic

means to those on the Notice of Electronic Filing.

                                                          /s/ Harriett J. Hickman




                                                4
